 494DECISIONSOF NATIONALLABOR RELATIONS BOARDYou are now enjoying many benefitsthatyour friends and neighbors do notenjoy in other plants in this area.Most of you are getting 2% hours overtimeper week for paid lunchtime.Do you knowof many plants where this is done?Thereare many other benefitswhich youare familiar with and which do notneed to be enumerated.No union had anythingto dowith getting these for you.MONDAY, SEPTEMBER 17th, IS A VERY IMPORTANT DAY FOR ALL OFUS. IT IS ELECTION DAY. BE SURE YOU VOTE! THIS IS YOUR PRIVI-LEGE AND YOUR DUTY.BEAR IN MINDTHAT IT IS A MAJORITY OFTHOSE WHO VOTEON ELECTION DAY WHO AREGOING TO DETERMINEWHETHERALLOF US HAVE TO PUT UP WITH A UNION.EVENTHOUGH YOU MAY HAVE SIGNED A CARD FOR THE UNION, YOUSTILLHAVETHE RIGHT TO USE YOUR HEAD AND DO A LOT OFTH,INX-ING.YOU STILL HAVE THE RIGHT TO GO INTO THE BOOTH, WHERENOBODY WILL SEE YOU, AND VOTE AS YOU SEE FIT.The fact that`you have signed a card does not mean that you have to vote forthe union.Don't let anybodyfoolyou and tell you that you maylose]/bur job ifyou vote against the union.Nobodyisgoing to know how you vote--neither theunion organizer nor the company!Lookaroundyou and see how many plantsin this areahavevoted againsthaving a union.Workers aregetting wise.Talkthis situationover with yourwife or your family, andBE SURE TO VOTE ON MONDAY.We feel that if youwill be wise you will save $24.00 a year foryourself,and not have your neck inthe union noose.THINK-AND THEN VOTE!Sincerely yours,LEWIS ENGINEERINGCOMPANY,(S)C. H. Austin,By-----------------------------President.CRUCIBLE STEEL CASTINGS COMPANYandJAMES P. FLAGG.Case No-8-CA-586.November°31,195Decision and OrderOn April 11, 1952, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint, and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Complainant and the Respondentfiled exceptions to the Intermediate Report, and supporting briefs.The Board I has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-IPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated itspowers in connection with this case to a three-memberpanel [Members Houston,Styles,and Peterson].101 NLRB No. 105. CRUCIBLE STEEL CASTINGS COMPANY495ate Report, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.The Complainant, Flagg, has excepted to the Trial Examiner'sfinding that he was not discriminatorily discharged. In our view, therecord fully supports this finding.Flagg was the shop chairman,authorized to present grievances at the second stage of the grievanceprocedure set forth in the collective bargaining contract with theRespondent.Flagg had persisted, however, on numerous occasionsin handling grievancesin a mannercontrary to the contract provisionsas well as in violation of posted shop rules, and had been repeatedlycriticized and warned by his foreman for such infractions.On theday of his discharge he had injected himself into the processing of agrievance prematurely, and was outside his department in violationof shop rules.Although twice instructed by his foreman to returnto his department and to his work, he refused and was discharged.In view of Flagg's violation of shop rules, his refusal to comply withhis foreman's direction to return to work, and, particularly, his persist-ence in disregarding the provisions in the contract for handlinggrievances, we find that Flagg's discharge was not in violation ofSection 8 (a) (3) and (1) of the Act.We shall therefore dismiss thecomplaint.OrderIT IS HEREBY ORDERED that the complaint issued herein against theRespondent, Crucible Steel Castings Company, be, and it hereby is,dismissed.Intermediate ReportSTATEMENT OF THE CASEUpon a charge duly filed by James P. Flagg,an individual, the General Counselof the National Labor Relations Board,' by the Regional Director for the EighthRegion (Cleveland, Ohio), issued a complaint dated December 11, 1951, againstCrucible Steel Castings Company, herein called the Respondent or the Company,alleging that the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (1) and (3) and Section (6) and (7)of the National Labor Relations Act, as amended, 61 Stat. 136, herein calledthe Act.Copies of the complaint with a copy of the charge were duly servedupon the Respondent and the Complainant.In substance the complaint alleges that on or about September 5, 1951, theRespondent discharged and refused to reinstate James P. Flagg because hejoined, assisted, and engaged in concerted activities on behalf of the Inter-nationalMolders and Foundry Workers Union of North America, Local 218,AFL, and/or Metal & Machinery Workers of America, Independent, hereincalled the Molders and Metal & Machinery Workers, respectively, and engaged'The General Counseland his representatives at the hearing are herein referred to asthe General Counsel ; the National Labor Relations Boardas the Board. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDin other concerted activities for the purpose of collectivebargainingand othermutual aid and protection.By reason of its action the Respondent discouragedmembership in each of the above unions and thereby engaged inand is engagingin unfair labor practices within the meaning of Section 8 (a) (1) and (3) ofthe Act.The Respondent duly filed its answer, dated January 2, 1952, wherein it ad-mits certain allegations of the complaint but denies the commission of any unfairlabor practices.Affirmatively, the Respondent asserts that at all times mate-rial it was a party to a collective bargainingagreementwith the Molders whichprovided,inter alia,for a procedure with respect to the adjustment of grievancesand further provided that there be no strike or lockout until all peaceful methodsprescribed in the grievance procedure had been exhausted.The Respondentfurther avers that Flagg was chairman of the shop committee and was dis-charged because he left his place of work without permission, conducted meet-ings of the employees during working hours, undertook to prevent the orderlyfunctioning of its agreement with the Molders, and directed unlawful workstoppages at the plant.Pursuant to notice, a hearing was held at Cleveland, Ohio, on January 7,8, 9, and 10, 1952, before the undersigned Trial Examiner.All of the partieswere represented by counsel.At the outset of the hearing the General Counselmoved to exclude witnesses from the hearing room which motion was grantedby the undersigned with the reservation that the Complainant and two repre-sentatives of the Respondent be permitted to be present during the hearing.Allparties participated in the hearing and were afforded full opportunity to beheard, to examineand cross-examine witnesses, and to introduce evidence perti-nent to the issues involved.At the conclusion of the General Counsel's case,counsel for the Respondent moved to dismiss the complaint for lack of proof,which motion was denied. At the conclusion of the case counsel for the Re-spondent renewed his motion, which was taken under advisement. In viewof the findings and conclusions herein it is not necessary to pass upon the meritsof this motion so it is now denied.At the same time the General Counsel andcounsel for the Respondent moved to conform the pleadings to the proof, whichmotion, limited to matters of form, was granted by the undersigned.The partieswaived oral argument before the undersigned and were advised of their right tofile briefs in the matter.Thereafter the General Counsel and counsel for theRespondent submitted briefs which have been carefully considered by theundersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe parties stipulated that the Company, an Ohio corporation, maintainsits principal office and plant in Cleveland, Ohio, where it is engaged in the manu-facture and sale of metal castings. In the course of its operations the Com-pany annually purchases raw materials valued in excess of $500,000, of whichmore than 20 percent is purchased, delivered, and transported from and throughStates other than the State of Ohio.The Company annually produces finishedproducts valued in excess of $1,000,000, of which more than 30 percent is sold,delivered, and transported to customers in States other than the State of Ohio.The Company admits that it is engaged in commerce as defined in the Act, andthe undersigned so finds. CRUCIBLE STEEL CASTINGS COMPANYII.THE LABOR ORGANIZATIONS497International Molders and Foundry Workers Union of North America, Local218, AFL, and Metal & Machinery Workers of America, Independent, are eachlabor organizations admitting to membership employees of the Company.III.THE UNFAIR LABOR PRACTICESA.The history of collective bargaining at the plant; the present agreementwith theMoldersThe parties stipulated that the Company is, and for a number of years hasbeen,represented in bargaining negotiations by the Foundry ManufacturersNegotiating Committee,an organization representing foundries in CuyahogaCounty, Ohio, with the Molders as the exclusive bargaining agent for the em-ployees of the various members.The Company was a party to various agree-ments negotiated by the committee until about the middle of 1950.On June 9of that year,the committee and the Molders executed an agreement effectiveuntilMay1,1951,whichagreement provided for annual automatic renewalunless changed by either party upon the giving of written notice of such inten-tion,60 days prior to the termination date thereof.Sometime prior to theexecution of this agreementthe UAW-CIO filed a petitionfor certification againstthe Company'and pending resolution of this question the Company refrainedfrom becoming a party to the contract.Subsequently,the Board,on September8, 1950,following the conduct of an election,certified the Molders as the exclu-sive representative of all the Company's employees in a unit appropriate forthe purposes of collective bargaining.The Company,on October 2, 1950, thenentered into a "Stipulation"withthe Molders whereby it became a party toagreement.On May 1,1951, the above committee acting on behalf of the Company andother foundries signed a contractwiththe Molders,effective until May 1, 1952.This agreement provides for a union shop,a procedure for the processing of griev-ances, and prohibits strikes or lockouts pending adjustment of disputes in ac-cordance with contract procedure.B.Flagg's employment and membershipin the Molders UnionFlagg was first employed by the Company on March 3, 1950, and continuouslyworked as a chipper in the cleaning department, which normally employed about20 chippers, until September 5, 1951,' when he was discharged by his foreman,Anthony Violi.In accordance with the union-security clause in the agreement between theCompany and the Molders, Flagg became a member of the Molders and 3 or 4months later was elected shop committeeman for his department. As shopcommitteeman Flagg was responsible for the handling of grievances or com-plaints on the part of either the Company or employees in the cleaning depart-ment with the foreman thereof and also attended meetings of the entire shopcommittee, composed of committeemen representing the various departments,for the purpose of discussing "shop problems."Flagg served 2 or 3 monthseach in this capacity.About March or April, Flagg was elected chairman ofthe shop committeeand as chairmanactedas spokesmanfor the committee,InternationalUnion, United Automobile, AircraftciAgricultural ImplementWorkeraof America, CIO,90 NLRB 1843.1All dates refer to 1951unless otherwise stated. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled meetings of the committee and the membership, and discussed grievanceswith the committee,or membersthereof, and management.Flagg was servingas chairman of the shop committee at the time of his discharge.The 1951-1952 agreement prescribes the following grievance procedure:1.All disputes of employees shall be presented at once to the departmentforeman where the dispute arises and the employee if he desires, may beaccompanied by one of the union shop committee in the department.2. If the dispute is not settled and the employee desires to carry hisgrievance further, the same shall be presented at once by the chairman ofthe shop committee to the plant superintendent, or the person designatedby management to consider disputes and grievances.3. If the dispute is not settled in the manner provided above, the em-ployee has the right to carry his grievance to management, in which casethe matter must be presented to management within 2 working days witha request for a meeting.Representativesof managementwill then meetwith the district representative of the Molders or with the shop committeeas soon as convenient to all parties.4. If the dispute is not then settled satisfactorily to any party, that partyhas the right to have the matter referred to the Foundry ManufacturersNegotiating Committee within 15 days from completion of theforegoingprocedure.The agreement also provides that there shall be no strike or lockout untilall peaceful methods of adjustment have been exhausted and that pendingadjustment of any dispute neither party shall discontinue operations, but shallcontinue with the business of operating the plant in the usualmanner.The above agreement was signed by David Leighton, district representativefor the Molders, and Flagg. Shortly after the execution of the contract Leigh-ton was expelledas districtrepresentative by the international executive boardof the Molders.As chairman of the shop committee Flagg called meetings of the committeeat the plant during the luncheon period, 11: 30 until noon. These meetingswere not held at stated or regular intervals but were called by Flagg "as oftenas necessary," and usually lasted about 15 minutes.However, Flagg said thatif the committee did not finish its business within the lunch period "they wouldstay until the meeting was complete," which at times required an additional 10minutes or so, and on one occasion 15 minutes.Under likecircumstances, Flaggalsocalled meetings of the entire membership at the plant which carried pastthe lunch period about the same as the committee meetings.During his tenureas shop committeeman Flagg said he was never criticized by his foreman forattending meetings extending beyond the period, nor did he ever hear his fore-man reprimand any employee for reporting later under such circumstances.Flagg testified that as chairman of the shop committee he had the right to callmeetings of the committee as well as of the membership whenever necessary andthat as far as union matters were concerned he could leave his job without per-mission of his foreman and go anywhere in the plant, which he did.He furtherstated that the Company had no rules requiring the shop chairman to securepermission before leaving his job to engage in such matters, nor had he ever seenany company shop rules posted at the plant, although Violi had his own "rulesand regulations" posted in his office.However, Flagg could not remember thesubstance of these rules.Theodore S. Andrea, an employee in the coreroom, stated that he precededFlagg as chairman and served as such from January 1 to April 1. Andrea held CRUCIBLE STEEL CASTINGS COMPANY499weekly committee meetings and membership meetings as necessary,"two or threea month, sometimes we didn't have any."These meetings were held at lunchtime, without prior permission of the Company,and on occasions lasted beyondthe lunch period.Andrea admitted that on one occasion his foreman,JosephR. Hrabak, told him as well as other employees that the meetings were not sup-posed to go past the regular lunch period and when they did so, the men could bedocked for time lost.This warning was given near the end of Andrea's termas chairman and no further meetings were called by him.Andrea stated thatwhile chairman he did not obtain permission to leave his work, was never criti-cized for doing so, and that he never saw any rules posted at the plant prior toSeptember in regard to such a matter.C. Flagg's activitiesonbehalf of the Metal&Machinery WorkersFlagg said that commencing in the latter part of July he called more meetingsof the committee and the membership than did Andrea because the employeeswere dissatisfied, the number of grievances increased, and the men complainedthat the representation afforded by the Molders"was no good."Flagg statedthat a large majority of the employees wanted to know if it was possible to obtainanother "bargaining agent" so he contacted Richard Tussey, representative ofthe Metal & Machinery Workers. Tussey toldFlaggthat since the Companyhad an agreement with the Molders nothing much could be done unless a hearingcould be obtained before the Boardand anelection held among the employees.Flagg then secured membership cards for the Metal & Machinery Workers whichhe took to the plant and distributed among the committeemen, and within severaldays about 147 of the 250 employees in the unit represented by theMolders, in-cluding Flagg,signed cards.Between approximately the middle of June andJuly, Flagg, Leighton, and Tussey held 3 meetings which were attended by some150 employees.Two of these gatherings were held at a private hall and theremaining one was held during lunch time at a playground immediately adjoin-ing the property of the Company.Flagg said that at the latter meeting Leightonspoke to the employees about grievances and disaffiliation from the Molders andwas seeking "to interest" the employees in the Metal & Machinery Workers.Flagg also addressed the meeting but be did not give the details of his talk.While Flagg admitted that he signed up employees in the Metal & MachineryWorkers he "wouldn't say that either" he or Leighton were organizing for thatunion.During June, July, and August, Leighton went to the plant on a numberof occasions.About July 27, Tussey addressed a letter to the Foundry Manufacturers' Nego-tiating Committee stating that a substantial majority of the employees in theunit covered by the agreement it had negotiated with the Molders had signedcards repudiating the Molders as their representative and authorizing the Metal &Machinery Workers to act as their bargaining agent.On the same date Tusseysent a letter to the Company enclosing a copy of the above communication sinceits employees were included in the unit.`Leighton by letter dated July 28 advised the Company that he was still theelected representative of Local 218 for the purposes of collective bargainingdespite the action of the international executive board of the Molders in ex-pelling him as district representative.The International Molders Union advised the Company by letter dated August2, signed by its secretary and Isaac Chapman and Lester Leibey, international4 These letters are dated June 27, but the parties stipulated that they were sent andreceived in the latter part of July. 500DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentatives, that Leighton no longer representedthe Moldersin any capacitywhatever.On August 5 Flagg and four other individuals sent a letter to the Company `to the effect that the membership of "Local 218" had voted to disaffiliate fromthe Molders and to become "a component part" of the Metal & Machinery Workersand that the signatories to the letter had been elected to carry out the dis-affiliation.The letter concluded by stating that if the Companyhas acheckoff"we advise you to send the money to the" Metal & Machinery Workers' localoffice.On cross-examination Flagg testified that the purpose of the above letter wasto eliminate the Molders from the plant "as far asthe membershipwas con-cerned."However, Flagg did not intend that the Company should "cease ob-serving the Molders' Union contract," then in effect.Further, he stated thatwhile he was acting as the representative of the Metal & Machinery Workers"as far as this letter is concerned," he was not thus representing the employees"in the shop."Again, when Flagg was asked if he represented both unions, heanswered, "I represented the men.As far as this letter was concerned, it was.Iwas representing the Metal & Machinery Workers Union, yes."Flagg did notknow whether this situation would preclude the functioning of step 3 of thegrievance procedure, which provides that management will meet with the dis-trict representative of the Molders, because Leighton was still the district repre-sentative, although he did not "know just what Union it was."D. The work stoppagesFlagg stated that on April 16 an employee was discharged and when manage-ment representatives advised Flagg and the committee that they "wouldn't takeitup until after working hours," he immediately called a meeting of all theemployees which lasted about 20 minutes and the men then returned to theirjobs.At that time the 1950-1951 agreement, which contained a no-strike no-lockout clause and also prohibited discontinuance of operations pending adjust-ment of grievances, was in effect.Flagg conceded that on Tuesday, May 22, all of the employees attended a meet-ing which was held at the union hall, and that no work was performed that day.Flagg said the work stoppage occurred under the following circumstances : Dur-ing the previous week representatives of management and the committee dis-cussed a few grievances and the supplying of gloves by the Company.Manage-ment, according to Flagg, agreed to furnish gloves and other "things for the men"and requested that Leighton and the committee meet the following Monday,May 21. The meeting was held and during the discussion the Company stated ithad changed its previously announced position.Leighton declared that "wewill call a meeting downtown tomorrow and see what can be done about it."Flagg said the committeemen spread word of the meeting among all the employeesbut denied that he posted or displayed any written notice to this effect at theplant.Flagg presided at the meeting which admittedly was called without per-mission of the Company and no work was performed at the plant that day. Atthat time the parties were negotiating upon the terms of the 1951-1952 agree-ment and during this interval the parties extended and adhered to the provisionsof the 1950-1951 contract.LeRoy A. Polk, committeeman for the cleaning department, testified that he wasworking on the night shift on May 21, and while he heard of the meeting to beSThe letter was signed by Flagg and Jeff Williams, then employed by the Company, andthree other persons employed in other foundries. CRUCIBLE STEEL CASTINGS COMPANY501,held the following day, and attended the same, he did not see any notice postedat the plant concerning the meeting.Andrea said he saw a notice posted on thebulletin board at the back of the plant stating,in substance,that a special meet-ing of the employees would be held at 10 o'clock the next morning and "everybodyshould be present."The notice did not bear any signature.Andrea said that no work stoppages took place while he was chairman of the.committee.Hrabak said that on the afternoon of May 21, he saw Flagg post a notice nearthe locker room, which was signed by Flagg, stating that there would be "nos,work for any of the employees the following day, as there would be a meetingdown at the Union Hall, at 10 o'clock." Louis Klein, foundry superintendent,stated that he observed a notice to the above effect, signed by Flagg, which wasposted on the bulletin board outside the locker room.Kleininstructed AndrewWarcaba, general foundry foreman, to remove the notice.F. The warningsissuedto Flagg;the evidence pertainingto hisalleged violationofshoprulesFlagg testified that in the latter part of Julyand earlyAugusthe was warnedby Foreman Violi to "be back on time"when meetings were held,otherwise hewas going to be docked and subsequentlyhe wasdocked onthree occasions whenhe returned late.Flagg alsostated that during the period about August 5 to21, he complained to Violi thathe "was giving me trouble about taking upgrievances, and anybody talking, coming over to my bench, talking to me, .. .that he was denying me the right to take care of my activitiesas a Unionrepresentative, as I did in the past."Violi told Flagg he had no union orcontract and Flagg replied, "We have a contract." Violi then asked who therepresentative was and Flagg answered he was "representing the men andabiding by the contract."Later, about August 29, Flagg and the committeemet with management and in the course of the meeting Flagg asked Bruce Aiken,general manager of the plant, if he still had the right to take up such mattersand Aiken answered in the affirmative. Flagg then asked him to so informViol!, since he was giving Flagg "a lot of trouble about taking up grievances."Aiken replied that Violi had his instructions.Aiken also told Flagg to stay on his"job and work and let other people's businessalone."Rufus Wheeler, committeeman for the molding department for about 1 year,was present at the meeting on August 29, and stated that Flagg told Aiken thatVioli was giving him trouble about leaving his job in order to carry out his dutiesas chairman.Flagg, upon being assured by Aiken that he had authority toprocess grievances, stated :It is clear now that I have authority to take up grievances that arise,because Tony [Violi] has been asking me any time I leave my bench oranything, he has been on me. . . . Now, I want it understood with theforeman that I have authority to take up grievances in the shop.Aiken replied that the foremen have their instructions.Wheeler said he dis-cussed grievances with employees in his department during working hours,which discussions lasted from 5 to 15 minutes, without any complaint from hisforeman.During his term as committeeman Wheeler left his department inconnection with a grievance on only one occasion and that took place when twoemployees "got to scrapping one night."Violi, an employee of the Company for about 23 years and general foremanof the cleaning room for about 6 years, stated that the Company has always hadshop rules andin 1942 when the agreement with the Molders, was distributed 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDfn booklet form to the employees the rules were set forth as an appendix to thecontract.Aiken said that no booklets,or at leastnone containingshop rules,were distributed among the employees until about October 1951, for the reasonthat during this period the yearly agreements between the Molders and theFoundry Manufacturers Negotiating Committee were silent in this respect andeach Company operated under its own rules.Meantime, the Company continuedto work under the 1942 rules.Aiken further stated that booklets of the 1951-1952 agreement, without shop rules, were given to foremen and members of thecommittee shortly after the execution of the contract and sometime in Octoberthe agreement and shop rules were distributed to all the employees.Betweenthe date of the execution of the agreement and the distribution of the latterbooklet representatives of the Company and the committee discussed shop rulesbut up to the time of Flagg's discharge no agreement had been reached thereon.Violi said that about 18 months prior to the hearing thepersonnel office senthim a carbon copy of typewritten shop rules signed by Aiken, which he imme-diately posted on the bulletin board inside his office in the cleaning departmentwhere they remained at all times herein material.Violi also stated that identi-cal notices were posted on the bulletin board near the time clock and another onelocated at the opposite end of the plant.Aiken and Hrabak testified substan-tially the same as to the posting of the written shop rules.Aiken further statedthat the Company had shop rules in effect since 1942 but the only posted noticeswere those discussed above.The foregoing documents were offered and re-ceived in evidence at the hearing and the pertinent portions thereof provide that:Employees are not permitted to leave their place of work to go to otherparts of the plant without permission from their respective foremen.Employees are not permitted to visit with fellow employees during work-ing hours.Flagg said that it was his duty to check on literature appearing on bulletinboards but he did not see the above documents posted on any boards at the plantincluding the one in Violi's office.However, he admitted that Violi had rulesand regulations, which "he made up himself," posted in his office, but he couldnot remember the substance of these rules. John F. Cantrell, who worked inthe cleaning department during 1951, did not see any shop rules posted at theplant.During his employment he went into Violi's office several times but hedid not notice any shop rules posted there. Joseph Hawkins, Wheeler, and Polklikewise testified that they never observed any posted rules although Hawkinsadmitted he was never in Violi's office.William Kimpel, shop committeeman forthe molding department, when shown the shop rules previously identified ashaving been on the bulletin boards, stated, "Yes. I have seen that. Those are theshop rules."However, he said the rules had not been posted.Andrea could notremember if the shop rules were placed on bulletin boards but he did see some ofthe provisions in the documents posted at other places in the plant.Andreanever went into Violi's office.Violi testified that while Flagg was a steady and efficient employee, upon be-coming a member of the Molders he began leaving his work without permissionand he warned Flagg, almost daily, about this practice.On two occasions in 1951,probably April or May, Violi called Flagg into his office and told him to look atthe posted shop rules "because I am going to enforce those rules."On the firstoccasion Flagg just "laughed" and the second time he stated, "Those rules don'tmean nothing to me."Flagg called meetings of the committee and the membership during lunchhour, the same as Andrea, only more frequently.These meetings occasionally CRUCIBLE STEEL CASTINGS COMPANY503extended past the regular lunch period but Violi apparently made no objection, itexcessive time was limited to about5 minutes.Violi stated that he personallymade written notationsin a notebookof "unusualhappenings"in his department.Testifying from this notebook,' Violi revealed about 20 notations in respect toFlagg occurring in the period from about March 30 to August 28.These entriesas well as Violi's testimony pertain principally to Flagg reporting excessivelylate after committee and membership meetings, time lost talking to employees,and warnings given to Flagg.While chairman, Flagg never requestedpermissionto hold any meetings and only on one occasion did he ask Violi if he could leavehis job in order to talk to a committeeman, in which case permissionwas granted.Violi also stated that he docked Flagg 2 or 3 times for returning late from meet-ings.Viols admitted that the employees were free to leave their work to purchasecigarettes. etc., at vending machines maintained at the plant since this requiredonly a few minutes and the employees did not abuse this practice.About August 21, Flagg came to Violi's office and asked why he had dischargedan employee that day.Violi told him that the employee had refused to obey anorder whereupon Flagg said he should be notified when employees were to bedischarged.Violi stated there was no such provision in the Molder's agreement.Flagg answered he did not recognize the Molders "because he had hisown union,"and Violi said if that was the case he did not consider Flagg as chairman for"that is the only contractI recognize,the Local 218."Testifying in rebuttal, Flagg denied that he was warned by Violi about leavinghis department as shop chairman at any time prior to the latter part of Juneor July.F. Flagg'8 dischargeFlagg testified that on September 5 he commenced working at 6 o'clock in themorning and about 15 minutes later Hawkins, who was employed in the coreroom,reported that he had been discharged.Flagg inquired if Hawkins had discussedthe matter with his foreman and he replied that he had.Flagg further inquiredif he had taken up the matter with his shop committeeman, Joseph Grill, andwhen Hawkins stated he had been unable to locate Grill, Flagg suggested thatHawkins see another committeeman, so he left.About 20 minutes later Hawkinsreturned with Grill and advised Flagg that he had been discharged by Hrabakfor absenteeism and failure to call in.Flagg asked Grill what he had done con-cerning the discharge and he said there was nothing he could do and that Hrabakhad suggested he talk with Flagg.Hawkins requested Flagg to see Hrabak abouthis discharge, so the three men went to the office of the superintendent, Klein,who had not yet arrived at the plant.Flagg told Grill to get Hrabak and bringhim to the office, which he did.Flagg discussed the discharge with Hrabak andin the course of the discussion Hrabak admitted that he was wrong in dischargingHawkins "without the procedure of notifying the Union." The group had dis-cussed the matter for about 15 minutes when Violi came into the room and askedI'lagg what he was doing there.Flagg replied that he was taking up a grievancewhereupon Violi stated, "You have no business down here, you have no Union,you have no contract, you have no nothing . . . you're fired." Viols toldHrabak not to listen to Flagg and ordered Flagg to get his clothes and leave theplantViols and Hrabak then left the group. Flagg told Hawkins to waitaround and called a meeting of the shop committee. Flagg informed the com-mittee what had happened and the committeemen declared, "We won't work now,Violi's assertion that he gave his notebook to the field examiner in the course of hisinvestigation of the present charge was not challenged by the General Counsel at thehearing.The notebook was made available to the General Counsel at the hearing. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe will go up now and get it straight." Flagg was opposed to such action andadvised the committee members to return to work and at 8 o'clock the entiregroup would take up the grievance with management. The inen thereupon re-turned to work and Flagg waited in the locker room.About 8 o'clock Flagg andthe shop committee met with Aiken and after discussing the Hawkins case,' thesubject of Flagg's discharge was brought up.At the conclusion of the present-ment of the Flagg matter Aiken informed the committee that he could not givean immediate answer but would do so in about half an hour. The meeting endedand the men returned to work while Flagg waited in the locker room.About anhour and a half later Flagg and the committee were called to Aiken's office andadvised that management required additional time to consider Flagg's case andthat the committee would be given an answer at 10 o'clock the following morning.Some of the committee members asked for an immediate answer but Aiken re-fused because he desired to get the facts and consider the matter.The committeeleft the room and Flagg told them that "We'll call a meeting and see what themen want to do about it." The committee then called a meeting of the entiremembership in the locker room.Flagg reported upon the discharges and Aiken'sstatement at the meeting that management would give an answer in respect tohis discharge the next morning.The membership then instructed the committeeto inform the Company that they wanted an answer that day and if not, theywould not work until an answer was made. Flagg and the committee called onAiken and advised him of the action but Aiken refused to recede from his originalposition.The committee informed the employees, who had remained in thelocker room, of Aiken's response.Flagg told the membership, "If you are think-ing of walking out on account of me, don't do it.You suit yourselves.Whateveryou do is entirely up to you." As chairman of the meeting Flagg asked themembership to vote upon the question of whether they should "go out or stay in"and obviously the vote was in favor of going out for the employees walked outof the plant after the meeting. The following morning Flagg and about 200employees appeared in front of the plant. Shortly after 10 o'clock a representa-tive of the Company asked the shop committee to come in. Flagg said as hereached the door the guard stopped him and said he could not come in.Aikencame out and told Flagg the Company would not meet with him since he was nolonger an employee.The committee members then stated that they would notmeet without Flagg and walked out. The employees placed pickets at the plantand the parties stipulated that the strike continued until about October 1, whenthe men returned to work.Hawkins stated that on September 5 he was discharged by Hrabak for absen-teeism and failure to call in.Admittedly, Hawkins failed to report for workbetween September 1 and 5, and, in the absence of any denial on his part,obviously neglected to notify his foreman with respect to his expected absence.Hawkins testified substantially the same as Flagg concerning the meetings anddiscussions at which he was present, namely up to the first meeting with Aiken.Grill did not appear as a witness at the hearing.Polk testified that Flagg informed him of his discharge and that he waspresent when the shop committee met with Aiken about 9 o'clock that morning.Flagg, according to Polk, told Aiken that he had been discharged for handlinga grievance although he had been advised by Aiken about August 29 that "hecould take up grievances . . . and he can't see why he changed his decision,why he [Aiken] didn't instruct his foremen." Polk further stated that Violi was'Flagg said that the Company definitely refused to rehire Hawkins but that asfar as hewas concerned the case was stillpending. CRUCIBLESTEEL CASTINGSCOMPANY505called into the meeting to give hisversion ofFlagg's discharge.Violiinformedthe group that whilehe was checkinghis time cards a foreman told him thatFlagg was in the rear of the planttalkingwith another foreman. Violi went tothe back of the plant where he found Flagg and stated that he hadno businessthere and to go up front. Flagg answered that as chairman "he was supposedto take up grievances as they arise.He wasn't supposed to wait.He had tosettle that man's case there, if he could."Violi concluded by saying that Flaggwas discharged because he refused to go back to his place of work. Polk statedthat Aiken requested more time, about an hour, to consider the Flagg casewhereupon the committee left. About 10 o'clock the committee again saw Aikenwho advised them that he would meet with them at 10 o'clock the next morning.Flagg then announced that "he would let the men decide whether they wantedto wait until 10, or whether they wanted to go out." As they were leaving Aiken'soffice Flagg told the committee, "That's it, boys.Let's go and let the men makea decision."Following this, the committee called a meeting of all the employeesat which Flagg reported Aiken's position and told the men, "it is up to you.You make your own decision. If you want to go out on account of I got fired,you go out, if you don't, you can stay on the job."Flagg said the majority winsand then took a vote on the question, which seemingly was in favor of going out,and the employees about 11 o'clock concertedly left their employment.Hrabak stated that he discharged Hawkins about 6 o'clock the morning ofSeptember 5,° and advised him that the reasons therefor were absenteeism andfailure to call in, plus the fact that he had been warned several times in the pastconcerning the practices.Hawkins did not engage in any discussion withHrabak in respect to his dischargeand Hrabakspecifically denied that he toldhim to contact Flagg. About 6: 30 Hrabak met Flagg, Hawkins, and Grill at ornear the coreroom and Flagg requested Hrabak to discuss Hawkins' dischargein Klein's office.The group went to this office and Hrabak explained why hehad discharged Hawkins. Flagg admitted that Hawkins was wrong but he saidthat Hrabak should have notified the committeeman for the core departmentprior to discharging him.Hrabak replied that he had never given notice tothe committeeman in respect to the hire, discharge, or layoff of employees andhe had never seen any such provision in the contract between the Company andthe Molders.During the discussion Wareaba came into the office and when he"passed a few words" on the matter, Flagg stated that "he had no business but-tingin onthe meeting," so Warcaba left. Shortly thereafter Violi came in andasked Flagg what he was doing and Flagg answered he was handling a grievance.Violi told Flagg he did not havepermissionto leave his department and that heshould go back to work, which Flagg refused to do. Violi again stated that Flagghad not received permission to leave his work and to return to his job until hecould get the matter straightened out with management later in the morning.Flagg replied, "You're not telling me what to do," and since he had a grievance hewas going to "straighten it up right now." He further stated that as chairmanof the committee he had the right to go any place in the shop at any time as longas he was engaged in handling grievances or "business doings."Violi toldFlagg, "If that's the way it is, you're fired." In view of this action, he advisedHrabak not to discuss the matter with him, whereupon Violi and Hrabak left theoffice.Violi, according to Hrabak, in the course of the meeting also pointed outthat Flagg had previously declared he was not representing the Molders, conse-quently he had no business sitting in on any grievance. Later in the morning,about 8: 30, Hrabak was called to Aiken's office where management representa-8 The day shiftwas working 6 to 4: 30 p. in. 506DECISIONSOF NATIONALLABOR RELATIONS BOARDtives and the shop committee were meeting.'Hrabak stated the reasons forHawkins'discharge and the committee admitted the action was justified. Flaggtold Hawkins to leave and shortly thereafter Hrabak returned to his department.About 9: 45 Hrabak was called back to Aiken's office and found Aiken and othermanagement representatives and Flagg.Hrabak was present only a few minutesduringwhich time Aiken attempted unsuccessfully to telephone 'a representativeof the Molders. In the meantime, between 9 and 9: 30, Flagg called a meetingof the employees in the locker room and after about 15 minutes the men returnedto work.About 10: 30 Flagg called another meeting of the employees in thelocker room which lasted until about 11 o'clock.When Hrabak learned thatemployees were leaving their jobs he asked Flagg if a couple of coremakers orlaborers could stay in order to clean up and complete some work, but Flaggrefused to permit anyone to remain.Violi testified that on the morning in question Warcaba reported that Flagg wasin Klein's office arguing with Hrabak, so he went over to see him. Viola toldFlagg he had left his job without permission and to go back to work.Flagg saidhe would go back when he was finished.Violi again told Flagg to go back to workbut he refused whereupon Violi discharged him. Violi then announced thatsince Flagg did not recognize the agreement with the Molders he was not chair-man of the committee and Hrabak should not listen to him. After returningto his department Violi made a report of the incident to Klein. Flagg wentto the locker room accompanied by some of the cleaning room employees, whoreturned in about 10 or 15 minutes. About 9: 30, Viola attended the meetingbetween management and the committee in Aiken's office. Violi stated the cir-cumstances of Flagg's discharge and left before the meeting concluded.Shortlythereafter Flagg and the committeemen called a meeting of the employees whichlasted about 15 minutes.Following this meeting Flagg and the committee wentto Aiken's office and upon returning called a second meeting of the employeesafter which the employees left their jobs.Aiken said he arrived at the plant about 8 o'clock and was at once informedby Klein that Flagg had been discharged and that the committee had requesteda meeting as soon as possible. About 10 minutes later Aiken, Phillips, andMeier met with Flagg and the committee. After disposing of Hawkins' case,Aiken discussed Flagg's discharge with the committee for about 20 minutes andat the conclusion thereof he informed the committee he would try to give themhis decision in about an hour.He then discussed the case with Phillips andKlein and decided that the Molders should be represented in the matter.Afterseveral telephone calls Aiken located Leibey and requested him to come to theplant.Leibey said he was presently engaged in negotiations with anotherfoundry but would call Aiken later in the day. Aiken thereupon called backthe committee and stated that he would meet with them at 10 o'clock the nextmorning.Flagg insisted upon an immediate answer and when Aiken repliedhe could not do so, Flagg remarked, "Come on, boys, that's it," and the com-mittee left the meeting.Aiken admitted that he made no mention of his callto Leibey to the committee. After the employees left the plantFlagg andLeighton came to Aiken's office but Aiken told Leighton he could not meet withhim because be no longer represented the Molders. That afternoon Aikenreceived a telephone call from Leibey and Chapman in the course of which Aikenstated the employees were on strike, that he had arrangeda meetingwith thecommittee for the next morning at 10 o'clock, and asked Leibey to attend thesame.Chapman told Aiken that they could not be present since the committeeO Present were Messrs.Aiken,Phillips,Klein, and Meier representing the Companyand Committee Members Flagg, Grill, Dovala, Konte, Kimpel, Polk,and Spears. CRUCIBLESTEELCASTINGS COMPANY507had not requested them to attend the meeting.The following morning thecommittee,accompanied by Flagg and Leighton,called uponAiken buthe refusedto permit Flagg or Leighton to enter the plant because the former had beendischarged and the latter no longer represented the Molders.While Aikenwas willing to meet with the remaining members of the committee, apparentlythis was not acceptable to the group and no meeting was held.Aiken said Flagghad violated and disregarded the contract by his actions on September 5, and hereached the decision that Flagg "should stay fired" after the last meeting onthat date.On September 19, whilethe strike was in progress,Aiken met with Leibey,Chapman, Flagg,and the committee at which the Molders'representatives askedthat Flagg be rehired but the Company refused to do so.While themeetingwas in session JackG. Daytold Aiken,outside the meeting room,that he wascounsel for the Metal&Machinery Workers and representing Flagg and requestedpermission to attend the meeting.Aiken reported this request to the groupand Leibey and Chapman objected to his presence so Day was not permittedto attend.However, Flagg was informed that counsel for the Company wouldconfer with I)ay at a later date, if he so desired. In the latter part of Septemberseveral members of the committee informed Aiken that recent meetings of themembership indicated sentiment to return to work and requested a roster of theemployees so that they could contact the workers.The Company complied withthis request.About October 1 Aiken met with Leibey and Chapman for thepurpose of discussing the Hawkins case but when Hawkins failed to appear thematter was considered closed.Concluding FindingsAs appears from the pleadings and the evidence set forth above,the basicissue presented is whether Flagg was discharged because of his membership inand activities on behalf of the Molders and/or Metal & Machinery Workers andengaged in other concerted activities for the purpose of collective bargaining.The Companyadmits the discharge but asserts it was prompted by reasonsother than those alleged by the General Counsel.On the wholethe essential facts are not seriously disputed.The undersignedfinds that for many years preceding the instant controversy, and at all timesmaterial herein, the Company has had collective bargaining agreements with theMolders and that the parties conducted and maintained peaceful and harmoniouslabor relations throughout this period.10 It is undisputed that when Flaggobtained employment with the Company he joined the Molders by reason of theunion-shop provision in the then existing agreement and subsequently he waselected shop committeeman for the cleaning department and later about Marchor April was elected chairman of the committee. It is also undisputed that aschairman,Flagg acted as spokesman for the shop committee, called meetings ofthe committee and membership as required, during the luncheon period, anddiscussed grievances with the committee and with representativesof managementas provided in the second and third steps of the grievance procedure set forthin the 1951-1952 contract.Flagg admitted that commencing about July he heldmore meetings of both the committee and the membership than did his predeces-sor, Andrea.He further conceded that some of these meetings extended beyondthe normal lunch period and for that reason he was, on three occasions, dockedfor being late.Flagg stated that it was his position that as chairman he could10 Therecords of the statisticalsection ofthe Boarddo not disclose any decisions ororders entered againstthe Companyat this plant in any unfair labor practice cases. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDcallmeetings whenever necessary, and that he was not required to secure per-mission of his foreman to leave his work and could go anywhere in the plant,which he did, as long as he was transacting union business.Again, Flaggdeclared that the Company had no rules either oral or written governing theconduct of the shop chairman, that no shop rules were posted at the plant, and thatthe only rules he had ever seen were Violi's own "rules and regulations," whichwere displayed in his office. Cantrell, Hawkins, and Polk corroboratedFlagg'stestimony that no shop rules were posted at the plant but Hawkins admitted hewas never in Violi's office.Kimpel readily identified the written shop rules butstated they were never posted and Andrea said he could not recall anyshop rulesappearing on bulletin boards although some of the rules were posted at the plant.Andrea, like Hawkins, never went to Violi's office.On the other hand, Violltestified that shop rules had been posted for more than a year on various bulletinboards, including one in his office, and on two occasions he specifically calledFlagg's attention to rules with a warning that he intended to enforce them.Hrabak and Aiken substantiated fully the testimony of Violi in regard to theposting of written rules at the plant.The evidence in this respect is sharplyconflicting but the undersigned, after careful consideration and evaluation of thetestimony, is of the opinion that written rules were posted at the plant during1951.In reaching this determination the undersigned, in additionto the directand unequivocal testimony of Violi, Hrabak, and Aiken, is persuaded by theadmissionof Flagg that shop rules were posted in Violi's office, although he con-sidered these to be Violi's own rules, as distinguished from those of the Com-pany.This admission plainly detracts from the weightto be givento the con-trary testimony of Cantrell, Wheeler, and Polk. On the other hand, while Kimpeland Andrea denied that they had observed rules posted at the plant in the formproduced at the hearing, the former admitted he had seen the document and thelatter conceded that some of the provisions set forth therein were displayed at theplant.Moreover, Wheeler said that at the meeting held about September 19, be-tween management and the committee, and Leibey and Chapman, Aiken left theroom and returned with a notice concerning shop rules which Attorney Smoyerread to the group. Although Leibey and Chapman said "something" about thenotice no one, according to Wheeler, raised any question as to whether or not thenotice had been posted on the bulletin boards 11 Under all the circumstances theundersigned accepts and credits the testimony of Violi, Hrabak, and Aiken andfinds that notices setting forth shop rules were posted upon bulletin boards at theplant, as well as in Violi's office, at all times herein material.It is undisputed that Flagg, like Andrea, called committee and membershipmeetings during lunch hour without obtaining permissionof management andobviously the Company interposed no objection to this procedure, at least duringthe early stage of Flagg's term as chairman.However, it must be observedthat Andrea admitted he was warned on one occasion concerning the excessivelength of a meeting and held no further meetings. Flagg conceded, and it isfound, that commencing about July he called a number of meetings which wentbeyond the normal lunch hour by reason of which he was warned and dockedthree times by Violi for such conduct.Further, he conceded that the numberof grievances increased greatly, which no doubt required his time and attention.These conditions he related were prompted by the employees being dissatisfiedwith the Molders as their bargaining representative and their desire to secureother representation.Flagg, together with Leighton, who had already been"Polk said the entire committee as well as Flagg asserted the notice was not posted.In view of Wheeler's testimony, plus the fact that Flaggdeclared he did not hear anydiscussionas to the posting of shoprules,Polk's testimonyin this respectis rejected. CRUCIBLESTEELCASTINGS COMPANY509expelled by the Molders as its district representative, 12 then engaged in a cam-paign on behalf of the Metal & MachineryWorkers in an attempt to replace theMolders as the bargaining representative.As part of this drive,Flagg, onAugust 5, notified the Company that the local membership had voted to disaffiliatefrom the Molders and advised the Company to send any money obtained throughFlagg was not only fully cognizant of the agreement recently executed betweenthe Company and the Molders but he was the principal representative of the unionat the plant and charged with the duty ofadministeringthe termsof the agree-ment.Flagg's explanation of his status at the time of the above letter is interest-ing though unsound.Thus, he stated that while he intended to eliminate theMolders from the plant its existing agreement should continue to be observed.Again, although he represented the Metal & Machinery Workers for the purposesof the letter, he was not its representative in the shop, for there he alone repre-sented the men. In short, the Company was to maintain its obligations underthe contract and Flagg himself was to administer the agreement without theMolders even being considered as a party thereto. Suffice it to say that thisreasoning is contrary to elementary principles of contract law, and the policyand decisions of the Board in giving full recognition to and enforcement of bonafide agreements during the appropriate term thereof. But despite Flagg's actions,which the undersigned can only characterizeas being incomplete violation of histrust to the Molders, nevertheless, there is no evidence indicating that he wasever repudiated or removed as chairman by either the Molders or the employee-members at the plant. Consequently, the undersigned finds that Flagg during thecritical period continued to serve as chairman of the shop committee. As chair-man and representative of the Molders his activities in this respect were clearlygoverned by the terms of the current agreement as well as the working rules ofthe Company,not inconsistent with those terms.The evidence,in the opinion of the undersigned,fullywarrants the con-clusion that Flagg, upon assuming his duties as chairman, engaged in a courseof conduct not only unsanctioned by the agreement and shop rules but in plainviolation thereof.Thus, contrary to the no-strike provisions of the 1950-1951agreement, Flagg called a 20-minute work stoppage on April 16, and againon May 22 called out the employees for the entire day. The General Counselargues that the first stoppage was appropriate because Flagg, following a griev-ance meeting with management, called a meeting of the membership duringworking hours for the purpose of informing the members of the grievance andthis action was in accordance with plant practice whereby the chairman heldgeneral meetings whenever he felt it necessary to do so.While the record showsthat general meetings were held during the lunch period there is nothing toindicate that such meetings were called or held during normal working hours.The General Counsel seeks to justify the second stoppage on the grounds Leigh-ton decided to hold the meeting and that Flagg did not post any notice at theplant concerningsame.Irrespective of whether Flagg actually posted anynotice, he admitted that he passed the word around the plant that the meetingwould be held and attended the same. The undersigned rejects the contentionsof the General Counsel and finds that Flagg as chairman was responsible for,and actively participated in, the foregoing work stoppages.Flagg testified that it was not necessary for him to secure permission to leavehis job and that he had the right to go anywhere in the plant on union matters.12 In view of Flagg's testimony and the letter from the Molders to the Company, theundersigned,for the purpose of this case,has no difficulty reaching the conclusion thatLeighton was expelled about June or July. 510DECISIONS OF NATIONALLABOR RELATIONS BOARDAs the number of grievances increased commencing about July, Viol! repeatedlywarned Flagg about leaving his place of work. This action led Flagg to accuseViol! of Interfering with his activities as chairman. In this connection Flagg,about August 21, during the discussion of a discharge with Violi, asserted thatViola said there was no union nor contract in effect at the plant. Viol! testi-fying in regard to the incident said that Flagg demanded that he be notifiedin advance of any discharge action and Violi pointed out there was no suchprovision in the Molders' agreement.Flagg replied he did not recognize theMolders "because he had his own union," whereupon Viol! replied in that casehe did not consider Flagg as chairman because the contract he recognized wasthe one with the Molders. Violi's version is consistent with Flagg's expressedposition that he, as distinguished from the Molders, was the representative ofthe employees.The undersigned therefore accepts and credits the testimonyof Viol! and finds that Vloli did not make the statements attributed to himby Flagg.Following this discussion Flagg, about August 29, complained toAiken of Viol! giving him trouble.Aiken, after informing Flagg he could func-tion as chairman, warned him to stay on the job and not to interfere with otheremployees.The evidence discloses and It is found that Hawkins was discharged by Hra-bak In the early morning of September 5 for absenteeism and failure to callIn.Hawkins and his committeeman, Grill, after unsuccessfully discussing thedischarge with Hrabak, reported the matter to Flagg and requested him tohandle the case.Hawkins said that Hrabak suggested that he and Grill seeFlagg but Hrabak denied that he made any suggestion.While the undersigneddoes not attach too much importance to this phase of the events, Hrabak's de-nial, considered in the light of the grievance procedure, seems more convincingthan Hawkins' testimony and it Is accordingly accepted. It is undisputed thatHawkins, Grill, and Flagg discussed the discharge with Hrabak in Klein'soffice.It is equally clear that during the discussion Flagg accused Hrabakof effectuating a discharge without prior notification to him or "the Union."In this respect Flagg said Hrabak admitted lie was wrong. On the other handHrabak denied he made any such admission but said he told Flagg that theagreement contained no such provision, and he had never given previous noticeto the committeeman concerning the employment, discharge, or layoff of em-ployees.Flagg's testimony on this point is rejected.The group had been dis-cussing Hawkins' case for about 15 minutes when Viola came in and asked Flaggwhat he was doing in Klein's office.When Flagg said he was handling a griev-ance, Violi informed him he had no business to be there, since he had no union,or contract, and discharged him.Violi testified he told Flagg he had left hiswork without permission and to return to his job but he refused to do so untilhe had concluded processing the grievance.Viol! repeated his demand andwhen Flagg again refused to leave Violi discharged him. Viol! thereupon ad-vised Hrabak not to listen to Flagg as he did not recognize the contract, hencehe could not be recognized as shop chairman.Hawkins and Hrabak testifiedsubstantially the same as Flagg and Viol!, respectively.The foregoing evidencestrikes the undersigned as being more variable than conflicting and, after weigh-ing andevaluating the same, finds that Flagg without permission left his placeof work in order to discuss Hawkins' discharge with Hrabak and when he twicerefused to return to work he was discharged by Viol!.Moreover, Flagg's actionin attempting to adjust Hawkins' discharge with Hrabak can scarcely be con-sidered as a form of protected activity for it was in plain violation of the es-tablished grievance procedure which provided that if the dispute was not settledat the department foreman level then the chairman had the right to present CRUCIBLE STEEL CASTINGS COMPANY511the matterto theplant superintendent,or his designated representative.AgainVioli'squestioning of Flagg's status as chairmanis plainly predicated on theassumptionthat Flagghimself refused to recognizetheMolders'agreementand is simply a repetitionof the conversationbetween Flagg andVioli aboutAugust 21,discussedabove.Shortly afterthe aboveevents, theundersignedfinds,Aiken met with Flagg and the committeeand the meeting concludedwith Aikensayingthat he would advise the committee of his decision in aboutan hour.Later the same morning Aiken called in Flagg and the committee andinformed them he needed additional time to consider Flagg's case and wouldgive them his answer at 10 o'clock the next morning. Under the circumstancesthis request does not appear unreasonable and iscertainly not inconsistent withthe grievance procedure. (Cf.N. L. R. B. v. Condenser Corporation of America,128 F. 2d 67, 77 (C. A. 3).)However, Flagg immediately called ageneral meet-ing at which he reported Aiken's positionand the employees voted to strike orrefuse to work until the Companygave its decision In the Flagg case.Thefollowing morning the employees appeared outside the plant and when repre-sentatives of management and the shop committee failed to meet, due to theCompany's refusal to permit Flagg and Leighton to be present, the employeescommenced picketing the premises and continued to do so until about October1,when the strike was settled.Meantime,about September19, Aiken met withFlagg, the committee, Leibey, and Chapman in the course of which the Molders'representatives asked that Flagg be rehired but the Company refused to do so.The General Counsel contends that as it was the policy of the Company toallow employees to leave their work, without permission, to purchasecandy andcigarettes, so likewise Flagg was privileged to leave his job in order to transacthis duties as shop chairman.This contention is rejected.First, the under-signed fails to see any analogy between the above policy and Flagg's conduct,and second, there is no evidence that employees abused this privilege.The Gen-eral Counsel further contends that although Flagg was warned for leaving hisdepartment these warnings were not accompanied by any threat of discharge,that the Company condoned his actions for a long period of time, and is nowmerely using Flagg's alleged misconductas an excusefor eliminatinga zealouschairman and a militant leader for the Metal & Machinery Workers.It is truethat Flagg was not threatened with discharge and obviously the Company didcontinue to employ him for about a year and a half despite repeated infractionsof its rules.However, this does not mean that the Company was estopped orforeclosed from discharging Flagg for any reason, including an accumulation ofacts of misconduct or insubordination;'other than those prohibited by the Act.This contention is therefore rejected.Counsel for the Company urge that Flagg was not finally discharged untilSeptember 6, when Aiken decided upon this action and so informed Flagg. Theundersigned cannot accept this argument.The evidence is clear, and the under-signed finds, that Violi finally dischargedFlagg onthe morning of September 5.Counsel also contend that Flaggwas responsiblefor the strike onthat date,which was in violation of the agreement. In view of thefindingsherein it isunnecessary to determine this question.The record, in the opinion of the undersigned, fully supports the conclusionthat Flagg was discharged for reasons other than his activities on behalf ofthe Molders, or the Metal & Machinery Workers, or because he engagedin legit-imate concerted activites.Indeed it seems crystal clear that Flagg completelymisinterpreted his rights under the Molders' agreementand his responsibilitiesas shop chairman.Moreover, the methods pursued by him, such as the workstoppages and his untimely campaign to oust the lawfulbargaining representa-isFred A.Snow Company,53 NLRB 977. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive, unquestionably tended to disrupt, and did disrupt,the harmonious rela-tionship existing between the Molders and the Company and to prevent theorderly administration of a valid collective bargaining agreement.Conduct ofthis character is in plain controvension of the expressed purposes of the Act.Upon the foregoing findings of fact and upon the entire record in the case,the undersigned makes the following :CONCLUSIONS OF LAW1.The operationsof CrucibleSteel Castings Company, at its plant located at'Cleveland,Ohio,occur in commerce,within the meaning of Section 2 (6) and(7) of the Act.2. InternationalMolders and Foundry Workers Union of North America,Local218, AFL,and Metal&Machinery Workers of America, Independent, arelabor organizationswithinthe meaning of Section 2 (5) of the Act.3.The Respondent,Crucible Steel Castings Company, has not engaged inunfair labor practices as alleged in the complaint,within the meaning of Sec-tion 8 (a) (1) and(3) of the Act.[Recommendations omitted from publication in this volume.]MARSHALL FIELD&COMPANY1andUNITED TExTmms WORKERS OFAMERICA,AFL,PETITIONER.CasesNos. 11-RC-417, 11-RC-418,11-RC-421, 11-RC-42?, 11-RC-4R3, and 11-RC-429 (formerlyCases of the34th Subregional office).November 21,1952Decision and OrderUpon petitions duly filed under Section 9(c) of the National LaborRelations Act, a consolidated hearing2was held before Martin L.Ball, Jr.,hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.83.The Employer and the Intervenor are parties to collective bar-gaining contracts covering the employees whose representation issought here.These contracts do not expire until May 1, 1953, andtheir existence is urgedby theIntervenor as a bar to the petitionsfiled herein.'The name of the Employer appears as amended at the hearing.xThese cases were consolidatedby order of the hearingofficer at the hearing over theobjection of counsel for the Textile Workers Union of America,CIO, herein termed theIntervenor.We herebyaffirm the action of the hearing officer inasmuch as the issues,parties,and, to a great extent,the factualsituation involved in each of the cases areidentical.3 TheIntervenor was grantedinterventionat the hearingwithoutobjection.101 NLRB No. 97.